       Case 1:20-cr-00125-DAD Document 16 Filed 06/14/21 Page 1 of 2


1    HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
2    REED GRANTHAM, CA SBN 294171
     Assistant Federal Defender
3    Office of the Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, CA 93721-2226
     Telephone: (559) 487-5561
5    Fax: (559) 487-5950
6    Attorneys for Defendant
     DAVID RAY
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:20-cr-00125-DAD
12                     Plaintiff,                   ORDER FOR RELEASE AND
                                                    TRANSPORT TO TEEN
13   vs.                                            CHALLENGE REEDLEY
14   DAVID RAY,
15                    Defendant.
16
17          IT IS HEREBY ORDERED that, having been sentenced to a term of credit for time
18   served on his violations of the term of his supervised release, defendant David Ray (Fresno
19   County Sheriff’s JID: 7106255) shall be immediately released from the Fresno County Jail on
20   Monday, June 14, 2021, no later than 1:00 p.m., to be transported to the Teen Challenge Reedley
21   residential rehabilitation program, located at 42675 Rd 44, Reedley, CA 93654, for intake. To
22   ensure his transport to Teen Challenge Reedley, the Fresno County Jail will only release Mr. Ray
23   to Jodie Bryant. Ms. Bryant will then transport Mr. Ray directly to the Teen Challenge Reedley
24   facility. However, if the Teen Challenge program requires an additional negative COVID-19 test
25   result, Ms. Bryant is authorized to transport Mr. Ray to a clinic that provides such tests and then
26   to transport Mr. Ray to the Teen Challenge facility after obtaining a negative COVID-19 test
27   result. In the event that Mr. Ray is not admitted into the Teen Challenge program (as a result of a
28
       Case 1:20-cr-00125-DAD Document 16 Filed 06/14/21 Page 2 of 2


1    positive COVID-19 test result), Ms. Bryant will transport Mr. Ray directly to the Fresno County
2    Jail.
3            Defense counsel has been informed that Teen Challenge Reedley is expecting Mr. Ray’s
4    arrival at their facility no later than 5:00 p.m. on June 14, 2021, for intake and processing. The
5    above release and transport details have been discussed with, and approved by, Mr. Ray’s
6    probation officer, Officer Laura Del Villar.
7            While enrolled in the program, Mr. Ray is ordered to participate and remain in the
8    program until he satisfies the requirements of the residential program or until further order of this
9    Court. During this time, Mr. Ray will remain subject to all terms and conditions of his supervised
10   release previously ordered. If Mr. Ray voluntarily leaves the program at any time prior to
11   completing the program, or if he is terminated from the program for any reason, he is ordered to
12   immediately inform his probation officer and follow all instructions.
13
     IT IS SO ORDERED.
14
15       Dated:      June 14, 2021
                                                        UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-
      Ray – Order for Release
